DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Amendment
This Office Action is made in response to amendment, filed 4/6/2021. Claims 1 and 12-15 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 4/6/2021. 
With respect to Claim Rejections - 35 USC § 103, independent claim 1, the Applicant submits that Harmon operates as both a content source and a filtering device such that they cannot disclose "receiving, from a content source and at a filtering device distinct from the content source, one or more packets of a source data stream" and performing "a filtering action on the one or more packets of the source data stream received from the content source." The Applicant also submits that Gee fails to disclose the feature of "matching, at the filtering device, a determined unique identity of the streaming media content to a filtering action" as included in amended claim 1. In response, the Examiner finds O'Hern to teach these amended features (see rejections below). The Applicant submits that independent claim 1 is allowable and that dependent claims 2-6, 8-14, 16 and 17 depend upon and contain all of the limitations of independent claim 1 such that these claims are also allowable, are patentable. In response, with respect to the applicant arguments of independent claims 1 and dependent claims 2-17 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al., Pat No US 9,363,561 B1 (hereinafter Harmon) in view of William A. O'Hern et al., Pat No US 8,156,518 B2 (hereinafter O'Hern) and further in view of Gee et al., Pat No US 8,245,252 B2 (hereinafter Gee).
	
Regarding Claim 1, Harmon discloses a method for filtering streaming media content, the method comprising:
receiving, from a content source data stream comprising one or more of an audio component and a video component; [col.2, lines 24-30 & lines 57-61: Discloses a client device receiving media segment files from a server (a content source); and col.4, lines 5-6: Discloses media segment files consist of audio and video components as a series of small files];
communicating to a media-playing device a filtered data stream generated at least in part by performing the filtering action of the source data stream [col.4, lines 1-5: Discloses client media-playing device; and FIG.8 & col.9, lines 64-67 and col.10, lines 1-32: Discloses obtain preferences (filter) 815, iterate through each filterable element in the content map 820, generate filtered media segment file for filterable element 825, generate media segment files for the remainder of unfiltered portions of the movie 830, generate HLS index file 835, and provide HLS index file to client 840 (communicating to a media-playing device a filtered data stream).].
Although Harmon discloses HTTP Live Streaming ("HLS") streams content, e.g., movies, by dividing the content into a series of short media segment files (col.2, lines 24-26), Harmon does not explicitly discloses receiving, from a content source and at a filtering device distinct from the content source, one or more packets of a source data stream, the source data stream comprising one or more of an audio component and a video component; matching, at the filtering device, a determined streaming media content to a filtering action; determining whether to perform the filtering action on the one or more packets of the source data stream received from the content source based at least in part on one or more user settings; and communicating to a media-playing device a filtered data stream generated at least in part by performing the filtering action on the one or more packets of the source data stream (emphasis added to distinguish the elements not taught by the Harmon); However, in analogous art, O'Hern discloses the following (note emphasis added below to distinguish the elements taught by O'Hern):
receiving, from a content source and at a filtering device distinct from the content source, one or more packets of a source data stream, the source data stream comprising one or more of an audio component and a video component [col.2, lines 59-61 & FIG.2: Discloses a filter server 204 (a filtering device) and a content source 202, where the filtering device is distinct from the content source; and col.2, lines 41-47: Discloses a packet filter at the filter server that identify source data content within data packets to be filtered.]; 
matching, at the filtering device, a determined streaming media content to a filtering action [col.1, lines 43-46: Discloses the packet filter (located at the filter server) matching prohibited media content; and col.2, lines 41-47: Discloses packet filter may inhibit or prevent transmission of data packets 
determining whether to perform the filtering action on the one or more packets of the source data stream received from the content source based at least in part on one or more user settings [col.2, lines 25-31: Discloses the filter server includes an analysis module that compares packet source content to data prohibited content, the data identifying prohibited content may include a list of prohibited terms; and col.3, lines 43-53: Discloses a user interface that allows user to input and modify a list of prohibited terms such as parental control settings. ]; and 
communicating to a media-playing device a filtered data stream generated at least in part by performing the filtering action on the one or more packets of the source data stream [col.4, lines 41-45: Discloses after the packet filter modified the data, an output interface communicates the filtered data stream to the media playing device.]. 
The combined teaches of Harmon and O’Hern do not explicitly discloses matching, at the filtering device, a determined unique identity of the streaming media content to a filtering action; determining whether to perform the filtering action on the one or more packets of the source data stream received from the content source based at least in part on one or more user settings being associated with the unique identity of the streaming media content. However, in analogous art, Gee discloses a system, method, and computer program product that can identify specific portions of the audio and/or video content of a program as objectionable for selective and precise replacement of the audio and/or video signal with less-objectionable material (col.4, lines 5-8). Col. 14, lines 43-52 discloses digitally encoded information packets containing information about a television program and defines protocols for transmitting information. The data may be included in data packets having a particular header identifying the packet (a unique identity). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Harmon and O’Hern in view of Gee where packets having unique identity. One would be motivated at the time of the invention to have this capability since there is a need for a system, method, and computer program product that provides for the selective replacement of objectionable material (audio or video) with less objectionable material (Gee: col.3, lines 24-27).

Regarding Claim 2, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and Harmon further discloses wherein the filtering action is selected from the group consisting of: suppressing audio content and suppressing video content [Figure 6 & col.7, lines 10-14: Discloses illustrates an exemplary filter comprising user preferences. Preference 610 indicates that nudity should be cropped out (video suppressed) of the display if possible, or otherwise entirely omitted (video suppressed). Preference 620 indicates that the volume for the channel with "f---" should turned all the way down (audio suppressed), but the other sound channels should be unchanged.].

Regarding Claim 3, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and further discloses wherein the determining further comprises:
decoding the one or more packets of the source data stream [Gee - col.4, lines 43-50): Discloses a decoding process that includes comparing, during the presentation of the program to the user and prior to outputting the audio or displaying the video, the replacement information to a replacement criterion, which may include user supplied replacement settings, to determine whether replacement of the potentially objectionable content (i.e., audio and/or video) with less-objectionable material, such as, e.g. advertisements should be performed; and col.19, line 28, section 2.Decoding: Discloses the decoding process of the encoded data.]; and
determining whether the decoded one or more packets matches content filtration criteria of the one or more user settings [Harmon – col.7, lines 42-46: Disclose when the Streaming Filtering Solution determines that a preference matches a filterable element, it generates, from the content, a media segment file that is filtered based on the filterable element and the preference.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and Harmon further discloses wherein the one or more user settings are stored within the filtering device [col.5, lines 37-38: Discloses filterable element may be implemented, stored, or processed.].

the method of claim 1, and Gee further discloses further comprising determining at the filtering device a unique identity of the source data stream [col.24, lines 53-57: Discloses information in each digital packet (such as a portion of the header) that identifies the packet as replacement information (a unique identity of the packetized source data stream). The replacement packets would then identify the program packets containing potentially objectionable content.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 6, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and Harmon further discloses further comprising determining at the filtering device whether the source data stream satisfies a classification selected from the group consisting of: a movie classification, an audio classification, and a video classification [col.2, lines 31-36: Discloses Streaming Filtering Solution may generate a content map for a movie, the content map identifying all parts of the movie with filterable content, i.e., vulgarity, sex/nudity, violence, etc. The content map may describe a filterable element by identifying a category and subcategory (e.g., Vulgarity (category): "f---" (subcategory)); and col.3, lines 2-4: Discloses the Streaming Filtering Solution may determine whether a requested media segment file is associated with a filterable element; and col.5, lines 9-11: Discloses content mapping is a mapping of content, e.g., of a movie, identifying some or all parts of the content that may be filtered; and col.15, lines 4-5: Discloses filterable elements identifies at least one of a begin time, and end time, an audio characteristic, and a video characteristic.].

Regarding Claim 8, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and Harmon further discloses wherein determining whether to suppress the one or more packets comprises determining whether the identified content crosses a predetermined threshold identified in the one or more user settings for content suppression [Figure 6: Discloses on determination of vulgarity, decrease volume of ,decrease volume of word by 50% (predetermined threshold), but not the other sounds, otherwise decrease volume of all sound by 50%.].

the method of claim 1, and Harmon further discloses further comprising determining that an amount of data of the source data stream requiring suppression exceeds a predetermined threshold; and, in response to that determination, communicating a jump command from the filtering device to the content source, the jump command causing the content source advance from a first portion of the source data stream to a second portion of the source data stream, such that the content source skips over and does not transmit one or more packets of the source data stream arranged between the first and second portions [col.3, lines 17-26: Discloses generating a filtered media segment file may comprise omitting the entire segment, omitting one or more chronological segments of the media segment file, completely muting all audio, partially turning down all sound, muting only one or more of all of the audio channels, turning down the sound on one or more of the audio channels, turning up the sound on one or more audio channels, cropping the video, blurring all or part of the video, replacing all or part of the video, or any other audio, visual, or other effect or manipulation known in the art.].

Regarding Claim 10, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and Harmon further discloses wherein the filtering device communicatively couples the media player to the content source [col.4, lines 18-24: Disclose Client devices include, but are not limited to, computers, computer displays, computer speakers, televisions, smartphones, handheld devices, tablets, laptops, projectors, and any other devices for receiving and playing content. Many types of networks and networking technologies (communicatively coupled), configurations, topologies, and designs are well known in the art.].

Regarding Claim 11, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and Gee further discloses wherein the one or more packets received from the content source comprise a data integrity checksum corresponding to the one or more packets of the source data stream; and wherein communicating to a media-playing device a filtered data stream further comprises communicating a modified data integrity checksum corresponding to the filtered data stream [col.12, lines 3-4: Discloses a checksum at the end of the replacement code . This claim is rejected on the same grounds as claim 1.

Regarding Claim 12, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and Gee further discloses further comprising determining at the filtering device the unique identity of the streaming media content based on at least one of the one or more packets of the source data stream [col.14. lines 46-48: Discloses data may be included in data packets (source data) having a particular header or other identifying characteristic; and col.18, lines 39-42: Discloses replacement device 600 (filtering device) can detect when a program may be over by monitoring data packets containing the title or identification number for the current program.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 13, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 12, Gee further discloses wherein determining the unique identity of the streaming media content based on the at least one of the one or more packets comprises analyzing an audio portion of the at least one of the one or more packets [FIG.3 and col.17. lines 22-29: Discloses potentially objectionable content may be determined to be audio, the process continues to step 390, which determines if the word or phrase identified as potentially objectionable may be a word or phrase (hereinafter collectively referred to as "word") that should be replaced. This determination may be accomplished by comparing the word with the replacement criterion. In this example embodiment, the audio replacement criterion includes a word list.]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 14, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 12, Gee further discloses wherein determining the unique identity of the streaming media content based on the at least one of the one or more packets comprises analyzing a video portion of the at least one of the one or more packets [FIG.3: Discloses analyzing a video portion 330; and . This claim is rejected on the same grounds as claim 12.

Regarding Claim 16, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, Gee further discloses further comprising transmitting, from the filtering device and to the media-playing device, an instruction to request the source data stream from an emulation device different than the content source [col.16, lines 13-17: Discloses upon being supplied the encoded program in the form of an audio and/or video signal representing the encoded program--either by reception of a transmission or by playback from a recorded medium-the replacement device performs the decoding process.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 17, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, Gee further discloses wherein the media-playing device is distinct from the filtering device, the filtering device operating independently of the content source and the media-playing device [col.19, lines 43-47: Discloses replacement device 600 (filtering device), in this example embodiment of the present invention, may be in the form of a set top box (not content source and not the media-playing device) and includes an extraction device 660, an audio replacement 45 device 640, a video replacement device 650, and main memory 620.]. This claim is rejected on the same grounds as claim 1.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al., Pat No US 9,363,561 B1 (hereinafter Harmon) in view of William A. O'Hern et al., Pat No US 8,156,518 B2 .

Regarding Claim 7, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 1, and the combination does not explicitly disclose wherein determining whether to suppress the one or more packets comprises comparing the one or more packets with one or more previously analyzed at the filtering device for the source data stream;  However, in analogous art, Moura discloses a suppression method that relates to system transmitting data acknowledgments, which acknowledges receipt of either data packets or data bytes contained in incoming packets. The numbers on data packets indicate the position of the last data byte of the packet in the data stream, and the acknowledgment numbers indicate that all the bytes of the data stream up to and including the byte indicated have been received (col.12, lines 34-42). Col.16, lines 3-6 discloses checking the headers of first and second information packet and suppressing one of first and second information packets, if the headers are the same (comparing).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Harmon, O'Hern, and Gee in view of Moura to determine whether to suppress the one or more packets. One would be motivated at the time of the invention to have this capability since it is desirable to develop a network which combines the flexibility of a full-duplex network with the effectiveness of a broadcast network at a reasonable cost (Moura: col.1, lines 31-33).

Regarding Claim 15, the combined teachings of Harmon, O'Hern, and Gee discloses the method of claim 12, and the combination does not explicitly disclose wherein determining the unique identity of the streaming media content based on the at least one of the one or more packets comprises comparing the at least one of the one or more packets to a previously received packet of the one or more packets (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Moura discloses acknowledgment and/or other data packets are enqueued before transmission and are deleted from the queue to suppress their transmission if they are redundant to previously transmitted and acknowledged packets. Therefore, it would have been obvious to one of ordinary skill in the art before the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vincent Wu, (US 2014/0115181 A1) – FIG.1 and paragraph 0016 discloses a filter server distinct from source content server.
Bruchner et al., (US 2015/0334101 A1) – Paragraph 0011 discloses a media content aggregation system and method combines a user's content items from a plurality of media content servers into an ordered and formatted media collection. One embodiment of the media content aggregation system and method comprises: receiving a plurality of content items from a plurality of media content servers; filtering content items based on user-defined filter criteria; combining the filtered content items into a media content list; displaying the media content list for selecting one or more content items of the media content list; selecting one or more content items form the displayed media content list; generating a media collection including the one or more selected content items; and formatting the media collection for displaying on one or more user-defined electronic devices..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426